   Case: 3:18-cv-50040 Document #: 212 Filed: 08/19/20 Page 1 of 3 PageID #:1521




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Patrick Pursley,                                  )
                                                  )
        Plaintiff,                                )    Case No: 18 CV 50040
                                                  )
       v.                                         )
                                                  )    Judge Philip G. Reinhard
City of Rockford, et al.,                         )
                                                  )
       Defendants.                                )

                                              ORDER

        On March 24, 2020, Magistrate Judge Jensen entered a memorandum opinion and order
granting in part plaintiff’s motion to quash the Illinois State Police (“ISP”) defendants’ subpoena
to the Illinois Department of Corrections (“IDOC”) seeking plaintiff’s recorded telephone calls
[184]. On June 2, 2020, ISP defendants filed objections to Judge Jensen’s order [194]; on July 2,
2020, plaintiff filed a response in opposition to defendants’ objections [196]; and on July 30, 2020,
ISP defendants filed a reply [207]. The court has reviewed the record and accepts the
memorandum opinion and order. The ISP defendants are ordered to return all recorded telephone
calls back to plaintiff and destroy any copies made. The ISP defendants may retain the call log
and list of names associated with each phone number on the log. The ISP defendants may file a
motion for leave of court with the magistrate to serve a more particularized subpoena.

                                           STATEMENT

         Plaintiff brings this civil action alleging various constitutional rights violations and state
law claims in response to his wrongful conviction and sentence for murder. On January 16, 2020,
ISP defendants issued a subpoena duces tecum to the IDOC for “all recorded telephone calls made
or received by Patrick Pursley (#N60565) from 2013 to 2019.” IDOC responded to the subpoena
and produced over 3,000 calls, a call log listing phone numbers associated with each call, and a
list of names associated with each phone number. On February 7, 2020, plaintiff moved to quash
the ISP defendants’ subpoena. On March 24, 2020, Magistrate Judge Jensen issued a
memorandum opinion and order granting in part the motion to quash. The ISP defendants’
objections and the plaintiff’s response followed.

       Following any objections filed by a party to a magistrate judge’s written order on a
nondispositive matter, the district judge must “consider [the] timely objections and modify or set
aside any part of the order that is clearly erroneous or is contrary to law.” FED. R. CIV. P. 72(a).
“The Federal Rules of Civil Procedure provide that when parties object to a magistrate judge’s
order, district judges are to review nondispositive decisions for clear error.” Hall v. Norfolk
Southern Ry. Co., 469 F.3d 590, 594-95 (7th Cir. 2006). And “magistrate and district courts enjoy
extremely broad discretion in controlling discovery. A district court may only overturn a


                                                  1
   Case: 3:18-cv-50040 Document #: 212 Filed: 08/19/20 Page 2 of 3 PageID #:1522




magistrate’s decision if the decision is ‘clearly erroneous or is contrary to law.’” Jones v. City of
Elkhart, Ind., 737 F.3d 1107, 1115-16 (7th Cir. 2013) (citing FED. R. CIV. P. 72(a)).

        First, ISP defendants object to Judge Jensen’s finding that while plaintiff’s privacy interests
outweighed the benefit of the materials sought, the requested telephone calls themselves were
irrelevant. ISP defendants argue that plaintiff’s damages claim includes plaintiff’s 23-year
separation from his family and friends; therefore, ISP defendants argue, they should have the
opportunity to have access to plaintiff’s telephone calls to his family and friends over the years to
discovery the nature of these relationships. Judge Jensen found the subpoena overly broad, more
like the “broad fishing expedition” or “throwing darts in the dark,” as in Simon v. Northwestern
University, No. 15-CV-1433, 2017 WL 66818, at *4 (N.D. Ill. Jan. 6, 2017). Judge Jensen further
found that plaintiff’s 3,000 telephone calls irrelevant to plaintiff’s allegations that his incarceration
kept him from his family and friends for over two decades, and that ISP defendants failed to explain
how conversations with family and friends could rebut the facts that 23 years of incarceration kept
plaintiff physically separated from them. Federal Rule of Civil Procedure 45(d)(3) grants the court
power to “quash or modify” a subpoena. “Whether to quash a subpoena is a matter within the
court’s discretion.” TCYK, LLC, v. Doe, No. 13 CV 6770, 2014 WL 273806, at *2 (N.D. Ill. Jan.
24, 2014) (citing Griffin v. Foley, 542 F.3d 209, 223 (7th Cir. 2008)); Eggleston v. Chicago
Journeymen Plumbers’ Local Union No. 130, U.A., 657 F.2d 890, 902 (7th Cir. 1981) (“The
district court has wide discretion within the rules to determine the manner and course of
discovery.”). The court accepts Judge Jensen’s opinion and does not find that she committed clear
error in concluding plaintiff’s privacy interests outweigh ISP defendants’ need for the telephone
calls and that the calls themselves are not relevant.

        Second, ISP defendants object to Judge Jensen’s ruling quashing the subpoena rather than
modifying it to allow for the disclosure of plaintiff’s non-privileged telephone calls to his
attorneys. Rule 45 did not require Judge Jensen to modify, rather than quash, ISP defendants’
subpoena following a finding that that plaintiff’s telephone calls to his attorneys are non-
privileged. The magistrate previously found the subpoena overly broad. Therefore, it was within
Judge Jensen’s discretion to quash the subpoena. The order, however, does allow ISP defendants
the right to retain the call logs and the list of names associated with each number on the log. This
may provide the defendants the ability to serve a more particularized subpoena to IDOC. Which
brings the court to the defendants’ final argument – that it was outside of the magistrate’s authority
to require the ISP defendants to seek leave to issue another subpoena. ISP defendants argue this
requirement is not contemplated by Fed. R. Civ. P. 45. However, while Rule 45 allows parties to
direct discovery as they choose, it does not take away the court’s discretion to manage. As noted
above, the court has wide discretion “to determine the manner and course of discovery.” Eggleston
657 F.3d at 902. Additionally, “[d]istrict judges enjoy broad discretion in settling discovery
disputes and in delimiting the scope of discovery in a given case.” Corley v. Rosewood Care
Center, Inc., 142 F.3d 1041, 1052 (7th Cir. 1998). See also Fed. R. Civ. P. 26(b)(2), Advisory
Committee Notes (“The revisions in Rule 26(b)(2) are intended to provide the court with broader
discretion to impose additional restrictions on the scope and extent of discovery.”). Following
what the magistrate judge found to be an overly broad subpoena, it is now within her discretion to
assist the parties in managing the scope of any subpoena requests. It is not, as argued by ISP
defendants, outside the magistrate’s authority to do so. The court finds the magistrate judge did



                                                   2
   Case: 3:18-cv-50040 Document #: 212 Filed: 08/19/20 Page 3 of 3 PageID #:1523




not commit clear error in requiring that ISP defendants seek leave of court if they choose to serve
a more particularized subpoena.

        For the above reasons, the court accepts Magistrate Judge Jensen’s memorandum opinion
and order. Plaintiff’s motion to quash ISP defendants’ subpoena to the IDOC for plaintiff’s
recorded telephone calls is granted in part. The ISP defendants are ordered to return all recorded
telephone calls back to plaintiff and destroy any copies made. The ISP defendants may retain the
call log and list of names associated with each phone number on the log. ISP defendants may file
a motion for leave of court with the magistrate to serve a more particularized subpoena.

Date: 08/19/2020                                     ENTER:




                                                     United States District Court Judge


                                                                    Electronic Notices. (LC)




                                                3
